Judgment, insofar as appealed from, reversed, without costs, on thé dissenting opinion by Mr. Justice Vito J. Titone at the Appellate Division, and judgment granted in favor of appellants declaring that subdivision (a) of section 223 of the Suffolk County Charter does not require the submission of a resolution appointing a Police Commissioner to the County Executive for his approval or disapproval.
Concur: Chief Judge Breitel and Judges Jasen, Jones and Fuchsberg. Judges Gabrielli, Wachtler and Cooke dissent and vote to affirm on the opinion by Presiding Justice Frank A. Gulotta at the Appellate Division.